NOTICE OF ALLOWABILITY
This action is in response to the amendments and remarks dated 06/16/2021. After incorporation of the below Examiners Amendments, Claims 1-17 are Pending and Allowed.
Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1-17 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 02/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/03/2021 is withdrawn and are thus fully examined for patentability.  Claims 10-16, directed to a composite porous hollow fiber membrane module and its method of operation, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ amendments and arguments filed 06/16/2021 have been fully considered and they are persuasive. The Examiner agrees the amendments which further limit the columnar texture short side length and aspect ratio and how they are measured define over the membrane structure disclosed by the closest prior art Tada.
Thus Claim 1-17, after incorporation of the below clarifying Examiner’s Amendment, are unobvious over the prior art and now allowed. 
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The system of claim 1, further comprising a third fluid passageway providing a third diverted sample stream from a separate location in the material layer than the second diverted sample stream; wherein the at least one fluid characteristic is measured from the second and third diverted sample streams from the at least one material layer
Authorization for this Examiner’s amendment was given in a telephone interview with Andrew Meikle on 10/22/2021.
Please amended the claims as stated below:
Claim 1: please amend the claim staring at line 19 to read as follows:
“the composite porous hollow-fiber membrane is cut along the longitudinal direction of the composite porous hollow-fiber membrane to obtain a section; 

three arbitrarily selected fields of view each including five columnar textures are examined to obtain values of longitudinal length of the columnar textures, and an average value of the obtained values of longitudinal length of the columnar textures is determined as a representative value of the longitudinal lengths of the columnar textures; 
in the three arbitrarily selected fields of view and at each of a given number of arbitrary measuring points, wherein the given number of arbitrary measuring points 
the aspect ratio of the columnar texture is calculated from the representative value of longitudinal length and the representative value of short-side length.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773